Citation Nr: 1445628	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether the reduction for prostate cancer, status post radical prostatectomy with implantation of an artificial urinary sphincter, to 60 percent disabling was proper. 

2.  Entitlement to a compensable rating for erectile dysfunction associated with prostate cancer, status post radical prostatectomy.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

An appeal has not been perfected as to the issues of entitlement to an earlier effective date for the grant of service connection for chronic adjustment disorder, entitlement to an increased rating for chronic adjustment disorder, entitlement to an increased rating for bilateral hearing loss, and entitlement to an increased rating for tinnitus.  The RO issued a Statement of the Case in October 2012 regarding the issues of entitlement to an earlier effective date and an increased rating for chronic adjustment disorder.  The RO also issued a Statement of the Case in November 2012 regarding the issues of entitlement to an increased rating for bilateral hearing loss and tinnitus.  Prior to the expiration of the 60-day response period to the Statements of the Case, the Veteran submitted correspondence, through his representative, indicating that he wished to withdraw these four issues from appellate consideration.  Therefore, these issues are not before the Board.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issue of whether the reduction for prostate cancer, status post radical prostatectomy with implantation of an artificial urinary sphincter (AUS), to 60 percent disabling was proper.

2.  For the entire increased rating period, the Veteran's erectile dysfunction has not been productive of a deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of whether the reduction for prostate cancer, status post radical prostatectomy with implantation of an AUS, to 60 percent disabling was proper, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Issue of Reduction of Prostate Cancer Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in November 2012 and before a final decision was promulgated by the Board, the Veteran, through his representative, notified the Board, in writing, that he wished to withdraw "all of his pending appeals with the exception of his appeal for an increased rating for erectile dysfunction," which includes the issue of whether the reduction for prostate cancer, status post radical prostatectomy with implantation of an AUS, to 60 percent disabling was proper; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether the reduction for prostate cancer, status post radical prostatectomy with implantation of an AUS, to 60 percent disabling was proper, and this issue is dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  Id. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a July 2011 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, VA examination reports from October 2009 and November 2012, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in October 2009 and November 2012 in connection with his claim for erectile dysfunction.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  These examinations, taken together, are found to be adequate for ratings purposes of the issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Increased Rating for Erectile Dysfunction Analysis

The Veteran is service connected for erectile dysfunction, initially assigned a noncompensable rating, and contends that he is entitled to a higher (compensable) disability rating.  As indicated in several VA treatment records and VA examination reports, the Veteran contends that he experiences difficulty achieving and maintaining an erection sufficient for sexual intercourse, especially in conjunction with his comorbid urinary incontinence, which together have put a great amount of stress on his marriage.  

Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See id.  

After a review of all the evidence, the Board finds that, for the entire increased rating period under appeal, a compensable evaluation is not warranted for erectile dysfunction.  The Board finds that the weight of the evidence of record is against a finding that the Veteran has deformity of the penis.  

The Veteran was afforded a VA examination in October 2009 in connection with his claim of service connection for erectile dysfunction.  The October 2009 VA examination report indicates that the Veteran began to experience erectile dysfunction following radical prostatectomy in October 2008.  The VA examiner noted that the Veteran was unable to achieve an erection independent of use of medication, creams, or an assistive device.  However, the VA examiner noted no deformity upon physical examination.  

Evidence of record indicates that the Veteran underwent surgical implantation of an AUS in May 2010, AUS revision in November 2010, and implantation of an inflatable penile prosthesis (IPP) in October 2011.  VA urological pre-operative and post-operative treatment records reflect the Veteran's loss of erectile power, but do not indicate a physical penile deformity.  VA urological treatment records note normal penile and testicular anatomy.  An October 2011 VA urological post-operative report indicates a prophylactic concern of fibrosis and corporal scarring developing following IPP implantation.  However, subsequent VA urological treatment reports do not indicate the presence of such post-surgical complication.  

The Veteran was afforded another VA examination in November 2012 in connection with his claim of an increased rating for erectile dysfunction.  The November 2012 VA examiner noted the Veteran's course of erectile dysfunction and the Veteran's surgical history.  The VA examiner noted that the Veteran was unable to achieve an erection sufficient for sexual intercourse with or without the use of medication, and noted that the Veteran was only able to achieve a partial erection through the IPP.  Upon physical examination, the VA examiner noted normal penile and testicular anatomy.  In addition, the VA examiner noted no associated scars or scarring deformity present. 

The Board has reviewed the Veteran's lay statements regarding his erectile dysfunction and, while they do paint a picture of the difficulty his erectile dysfunction causes, these statements do not establish that a compensable schedular rating is warranted, because such a rating requires the occurrence of penile deformity with loss of erectile power.  The August 2009 and November 2012 VA examination reports do not indicate the Veteran has penile deformity, and the other medical evidence of record has consistently indicated normal genitalia.  The Veteran has also not submitted any evidence of a penile deformity.  Compensation at the 20 percent level requires evidence of a deformity of the penis itself, not only loss of erectile power.  Further, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ.  

Based on the above, the weight of the evidence demonstrates no penile deformity due to the service-connected erectile dysfunction; therefore, the Board finds that the criteria for a compensable disability rating have not been met or more nearly approximated under Diagnostic Code 7522 for the service-connected erectile dysfunction for any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 7522, specifically provide for disability ratings based on erectile dysfunction.  The rating criteria also provides for special monthly compensation for the loss of use of a creative organ, which the Veteran has been receiving for the entire rating period.  In this case, the Veteran has erectile dysfunction with loss of erectile power, but not deformity of the penis.  These symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's erectile dysfunction, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with erectile dysfunction, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 38 C.F.R § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Also in this regard, the Veteran was awarded a total disability rating based on individual employability (TDIU) in a September 2012 rating decision, effective January 1, 2011; therefore, while TDIU is a form of extraschedular rating (see 
38 C.F.R. § 4.16 (2013)), the criteria are distinct from extraschedular rating for individual service-connected disabilities under 38 C.F.R. § 3.321(b).



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal of whether the reduction for prostate cancer, status post radical prostatectomy with implantation of an AUS, to 60 percent disabling was proper is dismissed. 

A compensable rating for erectile dysfunction is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


